Sec. 20, Art. 16 of our State Constitution nowhere forbids the possession of intoxicating liquor for beverage purposes. What is commonly called the Dean Law, found in the Acts of the First Called Session of the 36th Legislature, Chap. 78, forbade the possession of such liquor save for medicinal, mechanical, scientific and sacramental purposes, being the exemptions provided by the Constitution above referred to. By the terms of Chap. 61, General Laws of the First Called Session of the 37th Legislature, the Dean Law was so amended as to penalize possession of such liquor only when had for purposes of sale. Later said law was again amended so as that proof of possession of more than one quart of such liquor created a prima facie presumption of guilt against the possessor. This prima facie presumption may, in any given case, be overcome by proof that such possession be for *Page 381 
some purpose other than sale. Proof of possession of more than a quart of such liquor does not obviate the necessity in such case of yielding to the command of our statute in all criminal cases, — which requires that the jury be told in the charge that before they can convict they must believe the accused guilty beyond a reasonable doubt. Nor does the law relative to such prima facie presumption affect the right of the accused in any given case where he presents affirmative defensive testimony that such liquor was had for a purpose other than for sale, — to have the trial court give to the jury an affirmative presentation of his defensive theory, applying therewith the doctrine of reasonable doubt. In the case before us appellant took the stand and swore that he had the whisky found by the officers in his place, for the use of himself and his wife, and that he did not have it for sale. If the jury believed this to be true, or if such testimony raised in their minds a reasonable doubt of his having said liquor for the purpose of sale, the jury should have acquitted. The special charge asked and refused sought to have this theory presented to the jury. It should have been given.
The State's motion for rehearing is overruled.
Overruled.